[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 2, 2008
                              No. 07-14610                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 06-00038-CR-1-MMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

AARON MASSIE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 2, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant Aaron Massie appeals his 60-month sentence for conspiracy to
manufacture marijuana. Massie argues the district court clearly erred in finding he

was responsible for 163 marijuana plants and therefore subject to a statutory

minimum sentence.

      We review determinations of drug quantities for clear error.

United States v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005). A statutory

minimum sentence of 5 years is required in drug offenses when the offense

committed involves 100 or more marijuana plants. 21 U.S.C. § 841(b)(1)(B)(vii).

In determining the quantity of drugs involved for imposition of a statutory

minimum sentence, the district court is limited to consideration of the quantity

reasonably foreseeable by the defendant. United States v. O’Neal, 362 F.3d 1310,

1316 (11th Cir. 2004), vacated on other grounds by Sapp v. United States,

543 U.S. 1106, 125 S. Ct. 1011, 160 L. Ed. 2d 1027 (2005), reinstated by United

States v. Sapp, 154 Fed. Appx. 161, 162 (11th Cir. 2005). If a quantity of drugs is

not seized, “the court shall approximate the quantity of the controlled substance.”

U.S.S.G. § 2D1.1 comment. (n.12). Sentencing should be based on “fair, accurate,

and conservative estimates of the quantity of drugs attributable to a defendant,” not

speculative calculations. See United States v. Zapata, 139 F.3d 1355, 1359

(11th Cir. 1998).

      After reviewing the record and reading the parties’ briefs, we conclude that



                                          2
the district court did not clearly err in determining that Massie qualified for the

statutory minimum. Authorities found 85 plants in Massie’s house, and found 63

plants in Paul Myhre’s house. Adding those plants with the 15 cuttings given by

Massie to Alan Crossley, the district court correctly calculated that the amount of

plants exceeded the 100 necessary under the statute. Accordingly, we affirm

Massie’s sentence.

      AFFIRMED.




                                           3